Citation Nr: 1442026	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-18 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE


Entitlement to waiver of recovery of overpayment in the amount of $3,000.00, to include whether the indebtedness was properly created.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 2002 to May 2002 and from August 2004 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied a request for a waiver of an overpayment of $3,000.00.

Additional documents located in the Veteran's Virtual VA folder have been reviewed in conjunction with the present appeal.

This case was before the Board in August 2013 and remanded. The Agency of Original Jurisdiction (AOJ) has not completed the Board's remand directive and the appeal is again REMANDED to the AOJ.  Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). VA will notify the Veteran if further action is required.


REMAND

The Veteran has clearly requested a waiver of the overpayment in this case.  Significantly however, he has also disputed the validity of the debt itself.  In the March 2010 correspondence in which he requested a waiver, he also stated that he was given "misleading information," and that the September 2009 letter from VA, as well as additional courtesy phone calls, led him to believe that he was eligible for the advance of educational benefits he was seeking.

In August 2013, the Board noted that the April 2011 statement of the case (concerning waiver of the overpayment) did not notify the Veteran of the laws or regulations pertaining to the validity of the debt, or adjudicate the validity of the debt itself, to include the Veteran's assertions that he was misled or misinformed regarding his eligibility for the educational benefits he sought.  

The AOJ issued an SSOC in December 2013 that again failed to address the question of validity of the debt and failed to list the laws and regulations that pertain to this issue.  The AOJ explicitly found that that the issue of validity of the debt was not in contention, notwithstanding that the Board cited to precedent of the United States Court of Appeals for Veterans Claims (Court) decision which clearly states that the question of validity of the debt is part and parcel of such determination.   

The Court has held that, when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c) (1); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  Accordingly, this matter is part and parcel of the overall claim seeking entitlement to waiver of overpayment of VA benefits.

Absent a complete grant of the benefit to a claimant which obviates the need for appellate review by mooting an appellate issue, the AOJ has no discretion, let alone jurisdiction to find that the Board's directives may be ignored. 38 U.S.C.A. §  7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board.").   

Accordingly, the case is REMANDED for the following action, which MUST BE completed by the AOJ:

1.  Adjudicate the preliminary issue of whether the overpayment of compensation was properly created.  If it is determined that any or all of the overpayment at issue was improperly created, action should be taken to rectify the error.
 
2.  If an overpayment is found to be valid and properly created, review the record and reconsider the request for a waiver of overpayment.
 
3.  If the determination is unfavorable with regard to (a) the validity of the debt or (b) the request for waiver of overpayment, issue an SSOC to the Veteran addressing all pertinent laws, regulations, and evidence of record.  A reasonable time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



